DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, abstract and specification, in the submission dated 3/3/20, are acknowledged and accepted.
Drawings
The drawings were received on 3/3/20.  These drawings are acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (JP 2013/011795) in view of Baker et al. (US 2013/0127897).
Consider claim 1, Sakai discloses (e.g. figure 6) a display device, comprising:
polarization regions having a light transmittance varying from a first direction to a second direction orthogonal to the first direction depending on an oscillation direction of light such that a transmittance of light oscillating in the first direction is maximized and light oscillating in the second direction is blocked (polarization of plates 11 and 12 are fixed in cross Nichols so that there is a transmission axis and an orthogonal absorbing axis);
a first polarizing plate (11, polarizing plate) comprising a first polarization region as one of the polarization regions (the plate provides a polarization);
a second polarizing plate (12, polarizing plate) comprising a second polarization region as one of the polarization regions (the plate provides a polarization)
a third polarizing plate (13, third polarizing plate) comprising a third polarization region as one of the polarization regions (the plate provides a polarization),
wherein the first polarizing plate and the second polarizing plate are arranged at a distance from each other along a path of the light (see figure 6, the plates are arranged apart long the path of light), the first direction in the first polarization region and the first direction in the second polarization region are different from each other (polarization of plates 11 and 12 are fixed in cross Nichols so that there is a transmission axis and an orthogonal absorbing axis), and
wherein the third polarizing plate is arranged such that the first direction in the third polarization region is positioned between the first direction in the first polarization region and the first direction in the second polarization region (see figure 6, plate 13 is located between plates 11 and 12) [see pages 4-5 of the provided translation]. 
However, Sakai does not explicitly disclose design regions that are transparent to light regardless of the oscillation direction of light wherein the first polarizing plate includes a first design region as one of the design regions or that the second polarizing plate includes a second design region as one of the design regions.  Sakai and Baker et al. are related as polarization devices.  Baker discloses (e.g. figure 2-4) first and second polarizing plates that include design regions that are transparent to light regardless of the oscillation direction of light (see figures 2-4, polarization layers 18 and 19 consist of clear areas that are transparent to light regardless of oscillation direction) [0049-0050].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Sakai, to include the clear areas as taught by Baker, in order to provide additional graphics for the display.
Consider claim 2, the modified Sakai reference discloses a display device according to claim 1, wherein the first polarization region and the second polarization region are arranged along the path of the light so as to at least partially overlap with each other (see figure 6, the polarization regions of plates 11 and 12 are overlapped with each other) [see pages 4-5 of the provided translation of Sakai].
Consider claim 3, the modified Sakai reference discloses a display device according to claim 1, wherein the first direction in the first polarization region is orthogonal to the first direction in the second polarization region (polarization of plates 11 and 12 are fixed in cross Nichols so that there is a transmission axis and an orthogonal absorbing axis) [see pages 4-5 of the provided translation of Sakai].
Consider claim 4, the modified Sakai reference discloses a display device according to claim 1, wherein the first polarization region is configured that the transmittance to light oscillating in a direction inclined at 45° from the first direction in the first polarization region is 50%, and the second polarization region is configured that the transmittance to light oscillating in a direction inclined at 45° from the first direction in the second polarization region is 50% (plates 11 and 12 are crossed polarizers so that light at a 45° from the first direction in the first polarization region would be 50% and light oscillating in a direction inclined at 45° from the first direction in the second polarization region is 50%) [see pages 4-5 of the provided translation of Sakai].
Consider claim 5, the modified Sakai reference discloses a display device according claim 1, wherein the third polarization region is only transparent to light oscillating in the first direction in the third polarization region (the third plate can be rotated such that it is parallel to the first plate) [see pages 4-5 of the provided translation of Sakai].
Consider claim 6, the modified Sakai reference discloses a display device according to claim 1, wherein the first direction in the third polarization region is in a range of 30°- 60° relative to the first direction in the second polarization region (the third plate can rotate 90 degrees so that during rotation the first direction is in a range of 30 to 60 degrees relative to the second polarization direction at some point in the rotation) [see pages 4-5 of the provided translation of Sakai].
Consider claim 7, the modified Sakai reference discloses a display device according to claim 1, wherein the first design region and the second design region have the same shape (see figures 2-4 of Baker, the design regions have a similar rectangular shape).
Consider claim 8, the modified Sakai reference discloses a display device according to claim 1, wherein the third polarizing plate is configured to be rotatable (the third polarizing plate is rotatable) [see pages 4-5 of the provided translation of Sakai].
Consider claim 9, the modified Sakai reference discloses a display device according to claim 8, wherein the third polarizing plate is transparent to light oscillating in the first direction in the first polarization region or the first direction in the second polarization region when rotated and located at a position at which the first direction in the third polarization region coincides with the first direction in the first polarization region or the first direction in the second polarization region (the third plate can be rotated to be parallel to plate 11 or plate 12) [see pages 4-5 of the provided translation of Sakai].
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (JP 2013/011795) in view of Baker et al. (US 2013/0127897) as applied to claim 1 above, and further in view of White (US 3,474,255).
Consider claim 10, the modified Sakai reference does not explicitly disclose a fourth polarizing plate comprising a fourth polarization region as one of the polarization regions when the third polarizing plate, the second polarizing plate and the first polarizing plate are arranged in this order, wherein the fourth polarizing plate is arranged side-by-side with the third polarizing plate in a direction orthogonal to a direction along the path of the light within a range where the first direction in the fourth polarization region is regarded as being coincident with the first direction in the first polarization region or the first direction in the second polarization region.  Sakai, Baker and White are related as polarization devices.  White discloses (e.g. figure 1), wherein the fourth polarizing plate is arranged side-by-side with the third polarizing plate in a direction orthogonal to a direction along the path of the light within a range where the first direction in the fourth polarization region is regarded as being coincident with the first direction in the first polarization region or the first direction in the second polarization region (see figure 1, a polarization plate is provided with two polarization areas.  The polarizations are perpendicular to one another).  In combination with the modified Sakai reference, White discloses a fourth polarizing plate comprising a fourth polarization region as one of the polarization regions when the third polarizing plate, the second polarizing plate and the first polarizing plate are arranged in this order (i.e. the third and fourth plates would be combined with the different areas as shown in figure 1) [col. 2, lines 32-69].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Sakai device, to include a fourth polarization region as taught by White, in order to reduce bulkiness of the device by providing multiple polarization regions in the same element.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kaneda (US 2021/0209976) discloses a display switching device that includes rotatable polarization plates that allow display patterns to pass through.
Yamaguchi et al. (US 2018/0120578) discloses a rotary dial assembly that can selectively display a plurality of graphical images and a polarized film assembly to selective control the displaying of the graphical images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872